DETAILED ACTION
1.          Claims 1-12 have been examined and are pending.

Terminal Disclaimer
2.          The terminal disclaimer filed on 4/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 10,708,026 and 10,033,501 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.         Claims 1-12 are allowed.
4.         The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of transmitting a null data packet announcement (NDP-A) frame after transmitting a NDP-start frame indicating start of transmission for the NDP-A frame, and transmitting a null data packet (NDP) frame, after transmitting the NDP-A frame.
            Examiner notes the transference of an NDP-A frame precedes the transmission of an NDP frame. However, the prior art of record does not disclose, teach, or suggest the sequence of NDP transmissions begins with a start frame, then an announcement frame.
            Considered of particular relevance is US PGPub 2013/0336306 A1 to Sohn et al. at [0163] states:
Meanwhile, regarding an STA supporting fast receive chain activation, a channel sounding method not using an NDPA frame can be proposed.  The NDPA frame is a frame for announcing transmission of a null data packet (NDP) and for announcing the start of NDP-based channel sounding.  The NDP has a format in which the data field is excluded in the PPDU format of FIG. 3, and thus cannot indicate a MAC address of a target STA.  Therefore, the NDPA frame is used.

And in [0173], states:
Referring to FIG. 13, an AP 1310 transmits a VHT-SIGA field to STAs 1321, 1322, 1323, and 1324 (step S1310).  A reservation bit field constituting the VHT-SIGA field can be configured to indicate that channel sounding will start and subsequently an NDP will be transmitted.  Alternatively, by setting information indicating the number of spatial streams such that the number of spatial streams allocated to each STA is 7, it can be indicated that channel sounding will start and the NDP will be transmitted.  Since a group ID is included in the VHT-SIGA field, the STA can determine whether the STA is a sounding target STA.

However, Sohn only describes the NDPA as announcement following NDP frames, and there is no preceding NDP frame to the NDPA for the start of the NDPA frame.

US PGPub 2014/0044112 A1 to Stephens et al. mentions a start frame for an NDP session, but does not explicitly describe the sequence of frames as indicated above with respect to claims 1 and 7 (see Stephens at [0031]).
US PGPub 2015/0358067 A1 to Zhang et al. also mentions an NDP start frame, but is silent as to the sequence of NDP frames, including NDPA frames (see Zhang at [0028] and [0148]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 24, 2022